Title: To Thomas Jefferson from John March, 7 March 1805
From: March, John
To: Jefferson, Thomas


                  
                     [16 Apr. 1804-7 Mch. 1805]
                  
                  The President To J. March.
                  
                     
                        
                        
                        No. of Vols. bound
                        
                        Dols
                        Cts
                     
                     
                        1804
                        
                        
                        
                        
                        
                     
                     
                        April
                        16
                        
                        To 5th Vol. Domestic Encyclopaedia
                        boards
                        
                        
                        $  2
                        50
                     
                     
                        May
                        10
                        2 vols 4to
                        binding Egyptian De Denon
                        Calf Gilt Maps & plates, difficult
                        
                        
                        7
                        00
                     
                     
                        October
                        5 Do
                        
                               Histoire Naturalle de Cepede
                        Do 
                        @ 
                        225
                        11
                        25
                     
                     
                        
                        2 Do
                        
                               Millars Observations
                        Do
                        
                        225
                        4
                        50
                     
                     
                        
                        1 vol 8vo
                        
                               Fothergills Tracts
                        Do
                        
                        100
                        1
                        00
                     
                     
                        
                        1 Do
                        
                                Etats Unis—Volney
                        Do
                        
                        100
                        1
                        00
                     
                     
                        
                        1
                        
                               Maladie de Andalousea 
                        Do
                        
                        100
                        1
                        00
                     
                     
                        
                        1 vol 12 mo thick
                        
                               Voyage de Misson
                        Do
                        
                        100
                        1
                        00
                     
                     
                        
                        1 Do thin
                        
                               John Thomson
                        Do
                        
                        50
                        0
                        50
                     
                     
                        
                        27
                        
                        
                            1 Vol Washingtons Life in 
                        boards
                        
                        
                        3
                        00
                     
                     
                        Novemr
                        13
                        
                        
                            2 Vol.  Do
                        Do
                        
                        
                        3
                        00
                     
                  
                  
                  
                  
                     
                  
                     
                        1805
                        
                        
                        
                        
                        
                        
                        
                        
                     
                     
                        Feby
                        15
                        4 vols 8vo
                        binding
                         Annals des Beaux arts plates difficult
                        Calf Gilt
                        @125
                        
                        5
                        00
                     
                     
                        
                        
                        3 Do
                        
                        Voyage de la Troad
                        Do
                        100
                        
                        3
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Atlas to Voyage de la Troad Maps & plates (Very difficult)
                        
                        2
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Voyage en Portugal 
                            
                        
                        Calf Gilt
                        @ 100
                        
                        2
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Richesse Commercical
                        Do
                        @ 100
                        
                        2
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Voyage en Angleterre
                        Do
                        @ 100
                        
                        2
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Galerios des Antiquites plates difficult
                        125
                        
                        1
                        25
                     
                     
                        
                        
                        1 Do
                        
                        Annonarj del Fabberoni
                        Calf Gilt
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Dis Infection de L’air
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Colonial Policy
                        Do
                        100
                        
                        2
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Public Wealth
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Currans Speaches
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Woodards Narative
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        1 vol: 12mo
                        
                        Code de Français
                        Do
                        75
                        
                        0
                        75
                     
                     
                        March
                        7th
                        5 vols: 8vo
                        
                        Domestic Encyclopaedia
                        Do
                        100
                        
                        5
                        00
                     
                     
                        
                        
                        4 Do
                        
                        Minerologie De Haüy
                        Do
                        100
                        
                        4
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Anatomie Comparee
                        Do
                        100
                        
                        2
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Histoire Naturelle
                        Do
                        100
                        
                        2
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Flora Americana
                        Do
                        100
                        
                        2
                        00
                     
                     
                        
                        
                        2 Do
                        
                        Histoire des Mathematiques
                        Do
                        100
                        
                        2
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Legislation Naturelle
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Soires de Fairney
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Voyage en Angleterre
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        1 Do
                        
                        Resultats des Traites
                        Do
                        100
                        
                        1
                        00
                     
                     
                        
                        
                        20 vols 18s
                        
                        Voyages par Campe
                        Do
                        62½
                        
                        12
                        50
                     
                     
                        
                        
                        8 Do
                        
                        Molier
                        Do
                        62½
                        
                        5
                        00
                     
                     
                        
                        
                        5 Do
                        
                        Racine
                        Do
                        62½
                        
                        3
                        12½
                     
                     
                        
                        
                        2 Do
                        
                        Zoographie De Juffet
                        Do
                        62½
                        
                        1
                        25
                     
                     
                        
                        
                        5 Do
                        
                        Mineraux par Patrin
                        Do
                        62½
                        
                        3
                        12½
                     
                     
                        
                        
                        2 Do
                        
                        Fables Fontain
                        Do
                        62½
                        
                        1
                        25
                     
                     
                        
                        
                        2 Do
                        
                        Contes Fontain
                        Do
                        62½
                        
                        1
                        25
                     
                     
                        
                        
                        2 Do
                        
                        Museum de [Pujoulx]
                        Do
                        62½
                        
                        1
                        25
                     
                     
                        
                        
                        1 Do
                        
                        Morale de D[e]moustier
                        Do
                        62½
                        
                        0
                        62½
                     
                     
                        
                        
                        3 Do
                        
                        Correspondence de J. J. Rouseau 
                        Do
                        62½
                        
                        1
                        87½
                     
                     
                        
                        
                        1 vol: 12mo
                        
                        Annuarie de Lamarck
                        Do
                        75
                        
                        0
                        75
                     
                     
                        
                        
                        2 Do
                        
                        Histoire Naturelle—Mavor
                        Do
                        75
                        
                        1
                        50
                     
                     
                        
                        
                        2 Do
                        
                        Voyage par Schaeffer
                        Do
                        75
                        
                        1
                        50
                     
                     
                        
                        
                        1 Do
                        
                        Almanac des Ambassades
                        Do
                        75
                        
                        0
                        75
                     
                     
                        
                        
                        1 Do
                        
                        Recuel des Memoires sur Les Salines
                        Do
                        75
                        
                        0
                        75
                     
                     
                        
                        
                        1 Do
                        
                        Voyage de Terracine a Naples
                        Do
                        75
                        
                        0
                        75
                     
                     
                        
                        
                        1 Do
                        
                        Elemens Dephysique
                        Do
                        75
                        
                        0
                        75
                     
                     
                        
                        
                        
                           1 Do
                        
                        
                        Etats Unis Bridel
                        Do
                        75
                        
                        
                           0
                        
                        
                           75
                        
                     
                     
                        Carried over
                        118
                        
                        
                        Carried over
                        
                        120
                        50
                     
                     
                        1805
                        
                        
                        
                        
                        
                        
                        
                     
                     
                        March
                        7th
                        1 vol 4to
                        binding
                        Montagn de St. Pierre
                        Calf gilt plates reduced difficult
                        
                        3
                        00
                     
                     
                        
                        1 Do
                        
                        Droit Maritime
                        Do
                        @ 250
                        
                        2
                        50
                     
                     
                        
                        1 Do
                        
                        1 Roma del Prianzi
                        Do plates very difficult
                         250
                        
                        2
                        50
                     
                     
                        
                        1 Do
                        
                        Minerologi D Hauy plates
                        Do  Do 
                        200
                        
                        2
                        00
                     
                     
                        
                        
                           1 vol. folio
                        
                        
                        Maisons De Paris plates reduced difficult
                         Ext. Calf gilt
                        
                        
                        
                           $5
                        
                        
                           00
                        
                     
                     
                        Whole No vols bound
                        123
                        
                        
                        
                        
                        $ 135
                        50
                     
                  
                  
               